Case 1:21-cv-05050-AT Document 13-1 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UMG RECORDINGS, INC., et ai.,
Plaintiffs,
Civ. Case No. 1:21-cv-05050

Vv.

FRONTIER COMMUNICATIONS AFFIDAVIT

CORPORATION,

Defendant.

Ne ue eae “Ss

 

I, Lucy Grace D. Noyola, declare and testify as follows:
1. I have not been convicted of a felony.
2. I have not been censured, suspended, disbarred or denied admission or readmission
by any court.
3. There are no disciplinary proceedings presently against me.
I declare under penalty of perjury, under the laws of the United States of America, that the
foregoing is true and correct.

Executed on June 15, 2021, in Washington, DC. .
Lucy/G ace D/Noyola

District of Columbia

an
6 om by Be or Groce) Naha me seem Gait,
7 810 ae <
. oe ree O%
. c =
(4 te ~ Sean Y- «
AA - *> cS + nm =

fo Public 7‘ Be “3 puBsLic ne <
My Commission Expires: uD} - eae Zoe oe
a, 28.44.20%% 8
‘. 2, Peet . Ny *

¢ F 4 3
